                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GREA YS MENDOZA
                                                            CIVIL ACTION
              V.
                                                            NO. 18-2005
DIVERSIFIED CONSULTANTS, INC.




                            Y?
       AND NOW, this/~ day of               ~                  , 2019, upon consideration of

Defendant's Partial Motion for   Ju~ on      the Pleadings Seeking Dismissal of Plaintiffs

Claims Under the Fair Debt Collection Practices Act (ECF No. 12), and all documents submitted

in support thereof an in opposition thereto, it is ORDERED as follows:

       1.     Plaintiff has standing to assert the claims in the Complaint.

       2.     Defendant's Motion is GRANTED with respect to Count 3. Count 3 will be

              DISMISSED.

       3.     Defendant's Motion is DENIED with respect to Count 2.

       IT IS SO ORDERED.

                                                    BY THE COURT:
